DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on July 19, 2022 was filed after the mailing date of the application on March 29, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

The drawings were received on March 29, 2022.  These drawings are accepted.

Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 4, 5, and 9 of U.S. Patent No. 11,321,798.  Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the tables below.

Present Application #17/707,745  
1
2
3
4
5
6
7
8
9
10
U.S. Patent #11,321,798  
1
1
1
1
4
5
9
1
1
1


Present Application #17/707,745  
11
12
13
14
15
16
17
18
19
20
U.S. Patent #11,321,798  
1
4
5
9
1
1
1
1
4
5


Present Application #17/707,745  Claim 1
U.S. Patent #11,321,798  Claim 1
A system comprising:
A method comprising:
one or more processing units comprising processing circuitry to:

determine, based at least in part on a processing request corresponding to input data, at least a first node corresponding to a first processing task and a second node corresponding to a second processing task, the first node and the second node including therebetween at least a first edge corresponding to a first process option of the first processing task and a second edge corresponding to a second process option of the first processing task;
generating a graph topology comprising a plurality of nodes corresponding to a plurality of processing tasks, the graph topology including one or more edges between each pair of the nodes having associated processing tasks capable of being performed sequentially, wherein two or more of the edges are between a single pair of the nodes, each of the two or more edges corresponding to a respective process option for the processing task between the single pair of the nodes; 

and responsive to a reception of a signal processing request indicative of a requested set of parameters:

determining a set of nodes from the plurality of nodes and a corresponding set of processing tasks from the plurality of processing tasks to convert captured sensor data and a captured set of parameters to a processed sensor data with the requested set of parameters, the set of nodes also corresponding to a set of discrete hardware components in a sensor data processing system and capable of performing the set of processing tasks;
determine a difference between a first cost associated with the first edge and a second cost associated with the second edge; 
determining a processing cost associated with each edge corresponding to the set of nodes; 
select the first edge based at least in part on the processing request and the difference; and
determining, using a graph routing algorithm and based at least in part on the cost associated with each edge corresponding to the set of nodes, a process route through the set of nodes that includes a lowest cumulative cost; 
process the input data by, at least in part, executing the first process option of the first processing task to generate processed data.
applying the captured sensor data to the set of discrete hardware components according to the process route to generate the processed sensor data.


Claim 1 of the present application differs from claim 1 of the patent application in that claim 1 of the present application is broader in scope than claim 1 of the patent application, thus encompasses that of the patent application.  Additionally, claim 1 of the present application is directed to a system for performing a method, where claim 1 of the patent application is directed to the method, thus claim 1 of the present application encompasses claim 1 of the patent application.

Present Application #17/707,745  Claim 2
U.S. Patent #11,321,798  Claim 1
The system of claim 1, wherein
A method comprising…
at least one of the determination of the difference and the selection of the first edge are executed using a graph routing algorithm.
…determining, using a graph routing algorithm and based at least in part on the cost associated with each edge corresponding to the set of nodes, a process route through the set of nodes that includes a lowest cumulative cost…


Present Application #17/707,745  Claim 3
U.S. Patent #11,321,798  Claim 1
The system of claim 1, wherein
A method comprising…
the first node corresponds to a first discrete hardware unit configured to execute the first processing task and the second node corresponds to a second discrete hardware unit configured to execute the second processing task.
… the set of nodes also corresponding to a set of discrete hardware components in a sensor data processing system and capable of performing the set of processing tasks…


Present Application #17/707,745  Claim 4
U.S. Patent #11,321,798  Claim 1
The system of claim 1, wherein
A method comprising…
the first edge between the first node and the second node are included in a processing route for the input data, and the processing route further includes one or more additional edges corresponding to one or more addition nodes.
…determining, using a graph routing algorithm and based at least in part on the cost associated with each edge corresponding to the set of nodes, a process route through the set of nodes that includes a lowest cumulative cost…


Present Application #17/707,745  Claim 5
U.S. Patent #11,321,798  Claim 4
The system of claim 1, wherein
The method of claim 1, wherein 
the processing request is indicative of a process criteria, and the processing circuitry is further to determine at the first cost and the second cost based at least in part on the process criteria.
the signal processing request is further indicative of a process criteria, and the determining the cost is based at least in part on the process criteria.


Present Application #17/707,745  Claim 6
U.S. Patent #11,321,798  Claim 5
The system of claim 5, wherein
The method of claim 4, wherein 
the process criteria corresponds to at least one of power usage, latency, data quality, or memory bandwidth.
the process criteria corresponds to at least one of power usage, latency, sensor data quality, or memory bandwidth.


Present Application #17/707,745  Claim 7
U.S. Patent #11,321,798  Claim 9
The system of claim 5, wherein
The method of claim 1, wherein
the first node and the second node are included in a processing route for the input data, and the processing route includes a first path to generate a first processed data and a second path to generate a second processed data different from the first processed data.
a first edge and a second edge of the edges are between a first node and a second node, each of the first edge and the second edge correspond to a single process option of the second node, the first edge corresponds to a first output type from the first node, and the second edge corresponds to a second output type from the second node.


Present Application #17/707,745  Claim 8
U.S. Patent #11,321,798  Claim 1
A processor comprising processing circuitry to:
A method comprising:
determine, based at least in part on a processing request corresponding to input data, at least a first node corresponding to a first processing task and a second node corresponding to a second processing task, the first node and the second node including therebetween at least a first edge corresponding to a first process option of the first processing task and a second edge corresponding to a second process option of the first processing task;
generating a graph topology comprising a plurality of nodes corresponding to a plurality of processing tasks, the graph topology including one or more edges between each pair of the nodes having associated processing tasks capable of being performed sequentially, wherein two or more of the edges are between a single pair of the nodes, each of the two or more edges corresponding to a respective process option for the processing task between the single pair of the nodes; 

and responsive to a reception of a signal processing request indicative of a requested set of parameters:

determining a set of nodes from the plurality of nodes and a corresponding set of processing tasks from the plurality of processing tasks to convert captured sensor data and a captured set of parameters to a processed sensor data with the requested set of parameters, the set of nodes also corresponding to a set of discrete hardware components in a sensor data processing system and capable of performing the set of processing tasks;
determine a difference between a first cost associated with the first edge and a second cost associated with the second edge; 
determining a processing cost associated with each edge corresponding to the set of nodes; 
select the first edge based at least in part on the processing request and the difference; and
determining, using a graph routing algorithm and based at least in part on the cost associated with each edge corresponding to the set of nodes, a process route through the set of nodes that includes a lowest cumulative cost; 
process the input data by, at least in part, executing the first process option of the first processing task to generate processed data.
applying the captured sensor data to the set of discrete hardware components according to the process route to generate the processed sensor data.


Claim 8 of the present application differs from claim 1 of the patent application in that claim 8 of the present application is broader in scope than claim 1 of the patent application, thus encompasses that of the patent application.  Additionally, claim 8 of the present application is directed to a process for performing a method, where claim 1 of the patent application is directed to the method, thus claim 8 of the present application encompasses claim 1 of the patent application.

Present Application #17/707,745  Claim 9
U.S. Patent #11,321,798  Claim 1
The processor of claim 8, wherein
A method comprising…
at least one of the determination of the difference and the selection of the first edge are executed using a graph routing algorithm.
…determining, using a graph routing algorithm and based at least in part on the cost associated with each edge corresponding to the set of nodes, a process route through the set of nodes that includes a lowest cumulative cost…


Present Application #17/707,745  Claim 10
U.S. Patent #11,321,798  Claim 1
The processor of claim 8, wherein
A method comprising…
the first node corresponds to a first discrete hardware unit configured to execute the first processing task and the second node corresponds to a second discrete hardware unit configured to execute the second processing task.
… the set of nodes also corresponding to a set of discrete hardware components in a sensor data processing system and capable of performing the set of processing tasks…


Present Application #17/707,745  Claim 11
U.S. Patent #11,321,798  Claim 1
The processor of claim 8, wherein
A method comprising…
the first edge between the first node and the second node are included in a processing route for the input data, and the processing route further includes one or more additional edges corresponding to one or more addition nodes.
…determining, using a graph routing algorithm and based at least in part on the cost associated with each edge corresponding to the set of nodes, a process route through the set of nodes that includes a lowest cumulative cost…


Present Application #17/707,745  Claim 12
U.S. Patent #11,321,798  Claim 4
The processor of claim 8, wherein
The method of claim 1, wherein 
the processing request is indicative of a process criteria, and the processing circuitry is further to determine at the first cost and the second cost based at least in part on the process criteria.
the signal processing request is further indicative of a process criteria, and the determining the cost is based at least in part on the process criteria.


Present Application #17/707,745  Claim 13
U.S. Patent #11,321,798  Claim 5
The processor of claim 12, wherein
The method of claim 4, wherein 
the process criteria corresponds to at least one of power usage, latency, data quality, or memory bandwidth.
the process criteria corresponds to at least one of power usage, latency, sensor data quality, or memory bandwidth.


Present Application #17/707,745  Claim 14
U.S. Patent #11,321,798  Claim 9
The processor of claim 8, wherein
The method of claim 1, wherein
the first node and the second node are included in a processing route for the input data, and the processing route includes a first path to generate a first processed data and a second path to generate a second processed data different from the first processed data.
a first edge and a second edge of the edges are between a first node and a second node, each of the first edge and the second edge correspond to a single process option of the second node, the first edge corresponds to a first output type from the first node, and the second edge corresponds to a second output type from the second node.


Present Application #17/707,745  Claim 15
U.S. Patent #11,321,798  Claim 1
A method comprising:
A method comprising:
determining, based at least in part on a processing request corresponding to input data, at least a first node corresponding to a first processing task and a second node corresponding to a second processing task, the first node and the second node including therebetween at least a first edge corresponding to a first process option of the first processing task and a second edge corresponding to a second process option of the first processing task;
generating a graph topology comprising a plurality of nodes corresponding to a plurality of processing tasks, the graph topology including one or more edges between each pair of the nodes having associated processing tasks capable of being performed sequentially, wherein two or more of the edges are between a single pair of the nodes, each of the two or more edges corresponding to a respective process option for the processing task between the single pair of the nodes; 

and responsive to a reception of a signal processing request indicative of a requested set of parameters:

determining a set of nodes from the plurality of nodes and a corresponding set of processing tasks from the plurality of processing tasks to convert captured sensor data and a captured set of parameters to a processed sensor data with the requested set of parameters, the set of nodes also corresponding to a set of discrete hardware components in a sensor data processing system and capable of performing the set of processing tasks;
determining a difference between a first cost associated with the first edge and a second cost associated with the second edge;
determining a processing cost associated with each edge corresponding to the set of nodes; 
selecting the first edge based at least in part on the processing request and the difference; and
determining, using a graph routing algorithm and based at least in part on the cost associated with each edge corresponding to the set of nodes, a process route through the set of nodes that includes a lowest cumulative cost; 
processing the input data by, at least in part, executing the first process option of the first processing task to generate processed data.
applying the captured sensor data to the set of discrete hardware components according to the process route to generate the processed sensor data.


Claim 15 of the present application differs from claim 1 of the patent application in that claim 15 of the present application is broader in scope than claim 1 of the patent application, thus encompasses that of the patent application.

Present Application #17/707,745  Claim 16
U.S. Patent #11,321,798  Claim 1
The method of claim 15, wherein
A method comprising…
at least one of the determination of the difference and the selection of the first edge are executed using a graph routing algorithm.
…determining, using a graph routing algorithm and based at least in part on the cost associated with each edge corresponding to the set of nodes, a process route through the set of nodes that includes a lowest cumulative cost…


Present Application #17/707,745  Claim 17
U.S. Patent #11,321,798  Claim 1
The method of claim 15, wherein
A method comprising…
the first node corresponds to a first discrete hardware unit configured to execute the first processing task and the second node corresponds to a second discrete hardware unit configured to execute the second processing task.
… the set of nodes also corresponding to a set of discrete hardware components in a sensor data processing system and capable of performing the set of processing tasks…


Present Application #17/707,745  Claim 18
U.S. Patent #11,321,798  Claim 1
The method of claim 15, wherein
A method comprising…
the first edge between the first node and the second node are included in a processing route for the input data, and the processing route further includes one or more additional edges corresponding to one or more addition nodes.
…determining, using a graph routing algorithm and based at least in part on the cost associated with each edge corresponding to the set of nodes, a process route through the set of nodes that includes a lowest cumulative cost…


Present Application #17/707,745  Claim 19
U.S. Patent #11,321,798  Claim 4
The method of claim 15, wherein
The method of claim 1, wherein 
the processing request is indicative of a process criteria, and the processing circuitry is further to determine at the first cost and the second cost based at least in part on the process criteria.
the signal processing request is further indicative of a process criteria, and the determining the cost is based at least in part on the process criteria.


Present Application #17/707,745  Claim 20
U.S. Patent #11,321,798  Claim 5
The method of claim 19, wherein
The method of claim 4, wherein 
the process criteria corresponds to at least one of power usage, latency, data quality, or memory bandwidth.
the process criteria corresponds to at least one of power usage, latency, sensor data quality, or memory bandwidth.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 2014/0359563) in view of Heckerman et al. (US 8,605,089).

As to claim 1, Xie et al. disclose a system (Figure 1, system 100) comprising: one or more processing units comprising processing circuitry (e.g. various processing components illustrated) to: determine, based at least in part on a processing request corresponding to input data (e.g. data 108 representing a graph of a graphical program), at least a first node corresponding to a first processing task and a second node corresponding to a second processing task (e.g. [0029] notes graphical programs generated based on data representing a graph, the graph may include multiple nodes representing execution steps of the program, [0031] notes the data may include graphical information, program code, mark-up language text and other information that specifies nodes and connections between nodes, or a combination thereof, [0084] notes each of nodes may be associated with a respective execution task, the execution tasks may include image processing tasks corresponding to a computer vision application, such as facial recognition, image blurring, shape recognition, text recognition, image cropping, image resolution adjustment, other execution tasks, or a combination thereof), the first node and the second node including at least a first edge corresponding to a first process option of the first processing task and a second edge corresponding to a second process option of the first processing task ([0029] notes the graph may include multiple nodes representing execution steps of the program and multiple edges representing data transfer steps); determine a difference between a first cost associated with the first edge and a second cost associated with the second edge (e.g. determining a cost function associated with each edge (or a combination thereof))([0037] notes the limiting path may be selected based on a cost function associated with each node, a cost function associated with each edge, other cost functions, or a combination thereof, the cost function of the particular node may correspond to execution time associated with the particular node, power used to execute instructions corresponding to the particular node, processing latency associated with the particular node, or a combination thereof, the cost function associated with each node or with each edge may have a fixed value, and/or the cost function associated with the particular node may be determined based on a statistical analysis of historical data associated with execution of program code corresponding to execution of the particular node at the computing device, see also [0040], [0041], and [0052] thru [0057], where [0055] notes estimate edge costs, e.g. cost of two different data transfer steps accounted for in the cost function); select the first edge based at least in part on the processing request and the difference (e.g. selecting a limiting path (or critical path) based on the cost function)([0037] notes scheduling execution of at least one of the nodes at a particular hardware resource may include selecting one or more paths as a limiting path (or critical path) based at least in part on topology of the graph and/or based on a cost function associated with each node, a cost function associated with each edge, other cost functions, or a combination thereof, see also [0038], [0052], and [0057]); and process the input data (e.g. data 108 representing a graph of a graphical program) by, at least in part, executing the first process option of the first processing task to generate processed data (e.g. executing a particular node(s) (including edge(s)) by a particular set of resources of hardware resources 116)([0039] notes after selection of the limiting path, nodes that are associated with the limiting path may be scheduled for execution at a particular set of resources of hardware resources 116, and other nodes, which are not associated with the limiting path may be scheduled for execution at other hardware resources of hardware resources 116, [0040] notes nodes may be scheduled for execution at particular ones of hardware resources 116 based on the cost function (determined above)).

Xie et al. differ from the invention defined in claim 1 in that Xie et al. do not explicitly disclose its plurality of nodes to have a plurality of edges between each node, e.g. “the first node and the second node including therebetween at least a first edge… and a second edge…”

Heckerman et al. disclose the first node and the second node including therebetween at least a first edge… and a second edge (column 3, lines 49-54 notes a directed graph may include a pair of edges between each pair of nodes, with one edge of the pair corresponding to a measure of association from a first node to a second node and the other edge corresponding to a measure of association from the second node to the first node, see also Figure 7 and associated text).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Xie et al.’s plurality of nodes and edges with Heckerman et al.’s multiple edges between each node to provide additional processing options between each node, thus enhancing the system (Figure 7 and associated text of Heckerman).
  
Claims 8 and 15 are similar in scope to claim 1 above, and is therefore rejected under similar rationale.

As to claims 2, 9, and 16, Xie et al. modified with Heckerman et al. disclose at least one of the determination of the difference and the selection of the first edge are executed using a graph routing algorithm (Xie, [0031] notes the graph represented by the data 108 (e.g. specifying nodes and connections between nodes) may be a directed acyclic graph, thus executed using a graph routing algorithm).

As to claims 3, 10, and 17, Xie et al. modified with Heckerman et al. disclose the first node corresponds to a first discrete hardware unit configured to execute the first processing task and the second node corresponds to a second discrete hardware unit configured to execute the second processing task (Xie, [0039] notes after selection of the limiting path, nodes that are associated with the limiting path may be scheduled for execution at a particular set of resources of hardware resources 116 (e.g. CPU 120), and other nodes, which are not associated with the limiting path may be scheduled for execution at other hardware resources of hardware resources 116 (e.g. GPU 124, DSP 128, or other processors 130), see also [0040]).

As to claims 4, 11, and 18, Xie et al. modified with Heckerman et al. disclose the first edge between the first node and the second node are included in a processing route for the input data, and the processing route further includes one or more additional edges corresponding to one or more addition nodes (Xie, Figures (e.g. 2, 10, 11) illustrate multiple nodes with multiple edges, additional nodes and edges as more than the first and second nodes and first and second edges as noted for claim 1 above, where [0039] notes nodes of the limiting path processed by a particular set of resources of hardware resources 116, e.g. a processing route; modified with Heckerman, Figures (e.g. 4-8) illustrate multiple nodes with multiple edges, thus additional nodes and edges as more than the first and second nodes and first and second edges as noted for claim 1 above).

As to claims 5, 12, and 19, Xie et al. modified with Heckerman et al. disclose the processing request is indicative of a process criteria (Xie, e.g. execution time associated with a particular node, power used to execute instructions corresponding to the particular node, power used to execute instructions corresponding to the particular node, processing latency associated with the particular node, or a combination thereof), and the processing circuitry is further to determine at the first cost and the second cost based at least in part on the process criteria (Xie, [0037] notes the cost function of the particular node may correspond to execution time associated with the particular node, power used to execute instructions corresponding to the particular node, processing latency associated with the particular node, or a combination thereof, see also [0038]).

As to claims 6, 13, and 20, Xie et al. modified with Heckerman et al. disclose the process criteria corresponds to at least one of power usage, latency, data quality, or memory bandwidth (Xie, [0037] notes the cost function of the particular node may correspond to execution time associated with the particular node, power used to execute instructions corresponding to the particular node, processing latency associated with the particular node, or a combination thereof, see also [0038]).

As to claims 7 and 14, Xie et al. modified with Heckerman et al. disclose the first node and the second node are included in a processing route for the input data, and the processing route includes a first path to generate a first processed data and a second path to generate a second processed data different from the first processed data (Xie, [0039] notes after selection of the limiting path, nodes that are associated with the limiting path may be scheduled for execution at a particular set of resources of hardware resources 116, and other nodes, which are not associated with the limiting path may be scheduled for execution at other hardware resources of hardware resources 116, thus nodes associated with the limiting path executed at a particular set of resources of hardware resources may be considered a “first path to generate a first processed data” and nodes that are not associated with the limiting path executed by other hardware resources may be considered a “second path to generate a second processed data”).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612